     Case 2:20-cv-00556 Document 32 Filed 05/07/21 Page 1 of 6 PageID #: 673



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


NORMAN R. JEFFERY, JR., on behalf of
himself and others similarly situated, and
UNITED MINE WORKERS OF AMERICA
INTERNATIONAL UNION,

             Plaintiffs,

v.                                      Civil Action No. 2:20-cv-00556

ERP FEDERAL MINING COMPLEX LLC,

             Defendant.


                                     ORDER


             Pending is the plaintiffs’ motion for leave to file a

redacted version of exhibits supporting their motion for the

court’s entry of default judgment on the public docket and to

file unredacted versions of the exhibits under seal, filed on

April 8, 2021 (ECF No. 25).


             The plaintiffs filed their motion for the court’s

entry of default judgment pursuant to Fed. R. Civ. P. 55(b)(2).

See ECF No. 28.      To support their request therein for an award

of damages in a sum certain, the plaintiffs contemporaneously

filed two versions of numerous unpaid medical bills as exhibits,

both versions presently under seal.          See ECF No. 25-1; ECF No.

25-2.    The first version is unredacted, see ECF No. 25-1, and
    Case 2:20-cv-00556 Document 32 Filed 05/07/21 Page 2 of 6 PageID #: 674



the plaintiffs ask that the unredacted version remain under seal

pursuant to Fed. R. Civ. P. 5.2 and LR Civ P 5.2.1 and 26.4(c)

because the exhibits contain personal health information

protected from disclosure by the Health Insurance Portability

and Accountability Act (“HIPAA”) and related regulations

promulgated by the U.S. Department of Health and Human Services,

see ECF No. 25.     The second version redacts 1 the personal health

information the plaintiffs assert is protected from disclosure

by HIPAA and related regulations, see ECF No. 25-2, and the

plaintiffs ask that they be allowed to file the redacted version

on the court’s public docket, see ECF No. 25.           The plaintiff’s

note that they have already filed a copy of the redacted version

on the public docket in support of their motion for the court’s

entry of default judgment.        See ECF No. 25 at 2 n.1 (citing ECF

No. 28-2).


             By an order entered this date, the court denied

without prejudice the plaintiffs’ motion for the court’s entry

of default judgment.      In so doing, the court did not find it



1 In truth, the second version of the exhibits alters some pages
of the first version while completely omitting other pages. For
purposes of redaction, best practice calls for providing the
entirety of the exhibits and then blacking out or otherwise
obscuring the portions of the exhibits intended to be redacted
and leaving the remaining portions unaltered. The court expects
any further efforts at redaction to follow this practice.



                                      2
    Case 2:20-cv-00556 Document 32 Filed 05/07/21 Page 3 of 6 PageID #: 675



necessary to rely on the exhibits. 2        Accordingly, the court does

not believe that the exhibits constitute judicial records

implicating the public’s right of access under the common law or

the First Amendment.      See In re Application of the U.S. for an

Order Pursuant to 18 U.S.C. Section 2703(D), 707 F.3d 283 (4th

Cir. 2013); Va. Dep’t of State Police v. Wash. Post, 386 F.3d

567 (4th Cir. 2004); In re Policy Mgmt. Sys. Corp. 67 F.3d 296,

1995 WL 541623 (4th Cir. 1995) (unpublished table decision).


            Assuming, without deciding, that the exhibits are

judicial records implicating the public’s right of access, 3 the

court would conclude, with one exception, that the redactions

contemplated by the plaintiffs’ motions are narrowly tailored to

protect a sufficiently compelling privacy interest and thus that

the common-law and First-Amendment rights of access, to the


2 The plaintiffs previously filed a request for the Clerk’s entry
of default judgment, relying on the unredacted version of the
same exhibits also filed under seal. See ECF No. 10; ECF No.
12-1; ECF No. 12-2. By a December 23, 2020 order, the court
denied without prejudice the plaintiffs’ request. See ECF No.
13. In so doing, the court did not find it necessary to rely on
the exhibits except to note a mismatch between the number of
employees with medical bills provided in the exhibits and the
number of employees alleged to be at issue in the initial
complaint. See id.
3 The court anticipates that the plaintiffs will seek default
judgment again and will refile the same medical records as
exhibits, with an accompanying motion to redact the same
information which they seek to redact through the current
motion. The court thus addresses the propriety of redacting the
exhibits in this order in the interests of judicial economy.



                                      3
    Case 2:20-cv-00556 Document 32 Filed 05/07/21 Page 4 of 6 PageID #: 676



extent they attach, are overcome by the plaintiffs’ privacy

interests in the redacted information, which is largely

tangential to the merits of the action.          See United States v.

Kravetz, 706 F.3d 47, 63 (1st Cir. 2013); Boone v. Bd. of

Governors of Univ. of N.C., 395 F. Supp. 3d 657, 665 (M.D.N.C.

2019); In re Motion to Unseal Court Records, No. 19-00282 HG-

WRP, 2019 WL 5191818, at *4-6 (D. Haw. Oct. 15, 2019); United

States v. King, No. 10 Cr. 122(JGK), 2012 WL 2196674, at *1-3

(S.D.N.Y. June 15, 2012); Stokes v. Graham, No. 5:10-CV-296-F,

2010 WL 3834543, at *1 (E.D.N.C. Sept. 30, 2010). 4


            The exception, adverted to in the preceding paragraph,

relates to billing information.         In the exhibits, the plaintiffs

provide a summary of the unpaid medical bills for each of the

individual plaintiffs, which consists of (1) a total of each

individual’s unpaid medical bills and (2) a summary of each

unpaid bill, including the name of the service provider, the

date of service, the patient’s name, the total charge for the

service, the amount paid through the plan, and the amount

remaining due.     See, e.g., ECF No. 25-1 at 3-4.         The redacted


4 The court notes that some of the medical information the
plaintiffs seek to redact relates to minors and that the
redaction of medical and other personal information related to
minors is especially appropriate. See Webb v. Murphy Brown,
LLC, No. 4:14-CV-00152-BR, 2021 WL 1342523, at *2 (E.D.N.C. Apr.
9, 2021); Mears v. Atl. Se. Airlines, Inc., No. 5:12-CV-613-F,
2014 WL 5018907, at *1-5 (E.D.N.C. Oct. 7, 2014).


                                      4
  Case 2:20-cv-00556 Document 32 Filed 05/07/21 Page 5 of 6 PageID #: 677



version of the exhibits omits this information.          See, e.g., ECF

No. 25-2 at 2; ECF No. 28-2 at 2.       At a minimum, the plaintiffs’

amended complaint puts at issue at least the dates and amounts –

and perhaps the name, or, in the case of a minor, initials, of

the patient and the service provider) reflected in these

summaries, and, if the plaintiffs again seek default judgment,

they should reconsider their requests to redact this

information.


          For the foregoing reasons, it is ORDERED that the

plaintiff’s motion for leave to file a redacted version of

exhibits supporting their motion for the court’s entry of

default judgment on the public docket and to file unredacted

versions of the exhibits under seal (ECF No. 25) be, and hereby

it is, granted to the extent that the plaintiffs ask to file the

current redacted version of the exhibits (ECF Nos. 25-2 and 28-

2) on the public docket and denied without prejudice in all

other respects.   The unredacted version of the exhibits (ECF No.

25-1) shall remain provisionally sealed until further order of

the court following the anticipated refiling of the plaintiffs’

motion for default judgment.      The Clerk is directed to unseal

the current motion (ECF No. 25).




                                    5
  Case 2:20-cv-00556 Document 32 Filed 05/07/21 Page 6 of 6 PageID #: 678



          The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                        ENTER: May 7, 2021




                                    6
